Case 2:19-cv-18122-MCA-LDW Document 28 Filed 11/21/19 Page 1 of 2 PagelD: 568
Case 2:19-cv-18122-MCA-LDW Documenti12 Filed 10/23/19 Page 2 of 2 PagelD: 299

 

 

RETURN OF cw

Service of the Summons and complaint was made by | DATE \ | aT | 0 (® 5. f) 5 Pm
we ae Bowe CCI Veyass, Server

Check one box bel@w to indicate appropriate method of service

 

 

 

 

 

0 Served personally upon the defendant. Place where served:

 

 

¥ Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

discretion then residing therein.

. \
iam of pe ber eee St ae and aa were left: he:
a SOU prve, Tranicte, NT p76

bob unexecuted:

 

 

 

E Other (specify) :

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on lo f 27 | l q Larry Seow
Date Signature of Sefver
ey Posue lL
Address of AE
(359 UeHletn Reed
Morr tS Plans, er o7esp

 

 

 

U7 277 78-

 

 
Case 2:19-cv-18122-MCA-LDW Document 28 Filed 11/21/19 Page 2 of 2 PagelD: 569
Case 2:19-cv-18122-MCA-LDW Document 12 Filed 10/23/19 Page 1 of 2 PagelD: 298

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
PRIVCAP FUNDING LLC,
Plaintiff
V. SUMMONS IN A CIVIL CASE
SETH LEVINE, ET AL.,
Defendant
CASE

NUMBER: 2:19-CV-18122-MCA-LDW
TO: (Name and address of Defendant):

4318 Kennedy Partners, LLC
c/o Seth Levine

636 South Forest Drive
Teaneck, New Jersey 07666

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil

Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

ISSUED ON 2019-10-23 09:33:38, Clerk
USDC NID
